Citation Nr: 1332316	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in December 2010.  A Board hearing was conducted in October 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A VA examination was conducted in January 2011.  Although the examiner offered a negative opinion to the effect that the Veteran's knee disabilities are not caused by or the result of his service-connected disabilities of the feet, the opinion did not clearly and specifically address aggravation by those service-connected disabilities.  As such, the examination with opinion must be viewed as inadequate.  Remedial action is therefore necessary to allow for a Board decision which will survive judicial scrutiny. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examination of his knees.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All current disabilities of the knees should be reported. 

As to current disabilities of the knees, the examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disability of either knee is proximately due to, or caused by, the Veteran's service-connected right plantar fasciitis, pes planus, hallux valgus and status post right navicular fracture and/or the service-connected left plantar fasciitis, pes planus, hallux valgus and left second toe fracture?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disability of either knee has been aggravated by the Veteran's service-connected right plantar fasciitis, pes planus, hallux valgus and status post right navicular fracture and/or the service-connected left plantar fasciitis, pes planus, hallux valgus and left second toe fracture?

Detailed reasons for the opinions are requested. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the issues.  If either or both issues remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


